Citation Nr: 0008891	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
the veteran's claim for service connection for PTSD.  During 
the course of the appeal, a RO decision dated April 1993 
granted service connection for PTSD and assessed a 30 percent 
evaluation effective June 26, 1990.  

The veteran also appealed the RO's denial of service 
connection for a back disability and a heart disorder.  A 
Board decision in September 1997 denied service connection 
for the back disability, granted service connection for 
Wolff-Parkinson White syndrome, and remanded the issue of a 
rating in excess of 30 percent for PTSD for the purpose of 
obtaining additional medical evidence.  This case has been 
returned to the Board for appellate review.

Pursuant to the Board's September 1997 decision, the RO, in a 
February 1999 decision, granted service connection and 
assigned a 10 percent rating for Wolff-Parkinson White 
syndrome.  After the veteran submitted a timely notice of 
disagreement to the rating assigned by that decision, a 
supplemental statement of the case (SSOC) was issued to the 
veteran and his representative.  There has been no subsequent 
receipt of any correspondence pertaining to this issue; 
written argument dated in March 2000 referred only to the 
PTSD issue.  Hence, the veteran has failed to perfect his 
appeal of the claim for a rating in excess of 10 percent for 
Wolff-Parkinson White syndrome.  Since the veteran did not 
perfect his appeal of the issue, the Board does not have 
jurisdiction to act on it.  See 38 C.F.R. §§ 20.200, 
20.302(c) (1999) (an appeal requires a notice of disagreement 
and a timely filed substantive appeal after issuance of a 
statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (if the claimant fails to file a substantive appeal in 
a timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision").  There is no question of timeliness of a 
substantive appeal in this case as no relevant correspondence 
was received after the issuance of the SSOC.  Accordingly, 
the Board's jurisdiction is limited to the issue of a rating 
in excess of 30 percent for PTSD.

Finally, the Board notes that the most recent VA psychiatric 
examination in December 1998 indicated that the veteran's 
alcoholism is, at least in part, secondary to his service-
connected PTSD.  Once a claim is received, VA must review the 
claim and all supporting documents in a liberal manner to 
identify and adjudicate all reasonably raised claims.  See 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  In July 
1998, the Court in Barela v. West, 11 Vet. App. 280 (1998) 
interpreted the dictates of 38 U.S.C.A. § 1110 as clearly 
prohibiting only the payment of compensation for a disability 
resulting from a veteran's own alcohol or drug abuse 
secondary to a service-connected disorder, thus permitting 
the underlying grant of service connection for such 
disability, albeit without compensation.  Therefore, while 
the raised service connection issue is not intertwined with 
the increased rating issue, as compensation is prohibited for 
alcoholism even if service connection is granted, the Board 
shall nevertheless refer the issue raised by the record to 
the RO for adjudication, as secondary service connection for 
alcoholism is permitted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is shown to be productive of no more 
than definite social and industrial impairment, nor is it 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In a July 1992 RO hearing the veteran testified to his 
Vietnam experience as well as nightmares.  He indicated that 
he only had one friend, his neighbor.  He also indicated that 
he startled at loud noises such as a gun discharging.  The 
veteran did not like to be in large groups of people and 
preferred to be alone.

In an October 1992 VA examination, the veteran reported 
trouble sleeping, nightmares, as well as flashbacks several 
times a week.  He became distressed if re-exposed to any 
stimuli reminiscent of the war.  He was not amnesic, he did 
have a decreased interest in life, he felt detached from 
other people, he was much angrier than most people that he 
knows and had difficulty experiencing pleasure or joy.  Of 
his future he expressed a great deal of uncertainty.  Arousal 
symptoms included insomnia, angry outbursts, difficulty 
concentrating, hypervigilance, easily startled to unexpected 
loud noises and breaking out into a cold sweat when he had 
dreams.  The examination showed the veteran to be alert, 
articulate, and appropriate.  Mood was anxious and he was 
depressed but not suicidal.  The veteran was oriented times 
three, recent and remote memory was intact, with a good fund 
of general information.  There were no hallucinations or 
delusions, thinking was abstract, and judgment was intact.  
The examiner noted that when he saw the veteran a year before 
he was more impressed with the veteran's dysthymia than with 
PTSD, in the interim he appeared to have consolidated some 
PTSD symptomatology to the point that the had nearly a 
positive symptoms check list, therefore he made a diagnosis 
of PTSD.

Private records show that in October 1994, LeRoy A. Stone, 
Ph.D. conducted a psychological evaluation of the veteran at 
the Eastern Regional Jail, Martinsburg, West Virginia.  The 
examiner noted that it appeared by inspection of the LIE 
scale score that the veteran's responses most likely could be 
believed as being valid.  His response pattern did not seem 
to strongly resemble that of individuals who were known as 
having diagnosed neuropsychological problems.  The veteran 
was given a battery of psychological tests and in the 
psychological interview, he was regarded as cooperative, but 
guarded.  He vocalized distrust for his wife, his attorney, 
previous psychologists with whom he had contact, the VA 
system, and basically just about everything.  He claimed 
innocence with respect to his current charges.  The examiner 
observed no behaviors or vocalizations that would be 
consistent with a florid break with reality.  The examiner 
did not observe any psychotic kinds of behaviors, with the 
possible exception being a pattern of paranoid thinking that 
implied a kind of overall and long-term victim's role for 
himself.  His description of being a kind of victim seemingly 
was of personality pattern elevation and appeared to be not 
so severe as to be potentially regarded as being evidence of 
some type of paranoid psychosis condition.  The examiner 
concluded that there existed considerable past evidence, 
which was consistent with current psychological assessment 
findings, that the veteran was an extremely psychologically 
troubled individual.  The examiner noted his "rather severe" 
PTSD status seemed to be bonafide and could be traced 
directly to his Vietnam combat experiences over 25 years ago.  
His alcoholism seemed to be directly tied to his PTSD status.  
He showed a number of mental and emotional symptoms that by 
themselves could be considered to be rather severe, e.g., 
depression, paranoid kinds of thinking, anxiety etc.  The 
veteran was assessed a Global Assessment of Functioning (GAF) 
score of 55.

The Board remanded in September 1997, in part, due to the age 
of the psychiatric evaluations of record and because the GAF 
score and the clinical psychologist's remarks were not 
reconciled with each other and described two different 
degrees of psychiatric impairment for rating purposes.

In a December 1998 VA examination the veteran reported 
difficulty falling and staying asleep.  He woke up three to 
four times a week with a virulent nightmare about Vietnam.  
The veteran described as continuing to be extremely 
depressed, to think frequently about suicide, as had been his 
propensity for many years.  He denied that it was any worse 
in prison.  He cited that in regards to this he attempted 
suicide on four to five occasions in the past and prior to 
being incarcerated.  He indicated that being in prison did 
not help him with his perception of the future, but felt that 
he had been wanting to die for reasons he could not fully 
explain since he came back from Vietnam.  The veteran did not 
mention other symptoms such as intrusive recollections, so 
much as he did social isolation and being detached.  However, 
the examiner noted, it was difficult to assess these other 
types of symptoms because of the very artificial and 
difficult environment of prison.  It was noted that the only 
good thing about prison was that the veteran had been sober 
for five years.  

The examination showed the veteran to be alert and oriented 
in all three spheres.  He was in good contact with routine 
aspects of reality.  He showed no signs or symptoms of 
psychosis.  He tended to speak in rather low tones and rates 
because he did not want the guard outside the door to hear 
everything he was saying.  He indicated that he continued to 
think about suicide, but denied any specific intent at the 
time.  The veteran clearly appeared to be significantly 
depressed, but the examiner noted one would expect this given 
his situation.  Affect appeared to be somewhat on the 
restricted side, but certainly not blunted or flattened.  He 
was rather spontaneous and was able to discuss the situation 
in reasonable detail.  Insight and judgment were essentially 
intact in terms of adequate interpretation of routine aspects 
of reality, but were distorted by his perception of things 
and characterlogical twisting.  Memory and intellect appeared 
to be intact and well above average capacity.  The overall 
clinical impression were those of PTSD that was at least 
moderately severe at the time, but which was difficult to 
judge in terms of severity because of the artificiality of 
the veteran's situation.  There was likewise a history of 
alcohol dependence that was severe and diagnosis of mixed 
personality disorder with very severe anti-social and 
borderline features apparent.  Axis I diagnosis was PTSD, 
chronic, moderately severe, alcohol dependence, chronic, very 
severe, currently in full remission, to some extent secondary 
to PTSD; Axis II diagnosis was mixed personality disorder, 
very severe with primary anti-social and borderline 
characteristics; Axis III diagnosis was Wolfe-Parkinson-White 
Syndrome, hypertension, status post old myocardial 
infarction, diverticulitis, chronic obstructive pulmonary 
disease.  The veteran was assessed a GAF score of 55.  The 
examiner noted that there was no question that the veteran 
suffered from PTSD, but pointed out that his longstanding and 
deeply ingrained character disorder was already well 
entrenched prior to his introduction into Vietnam.  The 
interaction between his personality disorder and the wartime 
experience made for a particularity virulent form of PTSD.  
It was to some extent along with his character disorder 
responsible for the development of a very virulent case of 
alcoholism along with physical rages and assaults even on his 
family members.  The veteran showed moderately severe 
impairments in social and occupational adaptability in his 
current situation, but it was noted that the true test of 
whether or not his symptoms would remain at this level would 
come once he was released from prison.

July 1992 and November 1998 lay statements from the veteran's 
wife indicated that the veteran experienced nightmares about 
Vietnam and was extremely paranoid prior to being 
incarcerated.  The veteran's wife described her husband's 
experiences in Vietnam.  She also indicated he often circled 
their trailer checking the perimeter, and that frequently he 
would have flashbacks where he would grab guns, shoot into 
the air and believed that people approaching the trailer were 
there to harm him.  She described being beaten by the veteran 
and how it has affected her children.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 30 percent evaluation was warranted for 
PTSD when evidenced by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision 38 U.S.C.A. § 7104(D)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C. § 7104(c). 

To warrant a 50 percent evaluation under the criteria in 
effect prior to November 7, 1996, the veteran must 
demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  To warrant a 70 percent evaluation, 
there must be a severe impairment of the veteran's ability to 
establish and maintain effective or favorable relationships 
with people.  The psychoneurotic symptoms must be of such a 
degree and persistence that the veteran's ability to obtain 
or retain employment is severely impaired.  A 100 percent 
evaluation may be assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there must 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought; or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran must be demonstrably unable 
to obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

After reviewing the record, it is the Board's judgment that 
the veteran's PTSD is not manifested by more than definite or 
moderate social and industrial impairment or more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks and, therefore, a rating in excess of 30 
percent is not warranted under either the old or new rating 
criteria.  

A review of the medical evidence under either the old or new 
criteria yields no evidence that the veteran's PTSD "more 
nearly approximates" the criteria required for a 50 percent 
evaluation.  See 38 C.F.R. § 4.7.  Although the veteran 
clearly exhibits "definite" occupational and social 
impairment, there is no indication that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  The December 1998 
examination indicated the veteran showed moderately severe 
impairments in social and occupational adaptability in his 
current situation, but it was noted that the true test of 
whether or not his symptoms would remain at this level would 
come once he was released from prison.  The disability 
picture that has been presented, including the GAF scores, is 
not consistent with more than definite or moderately large 
social and industrial impairment, within the meaning of the 
former rating criteria.  Psychiatric examinations have 
consistently showed the veteran to be well oriented with a 
good memory and essentially normal thought processes.  There 
was also no evidence of reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long term memory; impaired 
judgment; impaired abstract thinking.  Due to his 
incarceration, the examiner's noted that it was difficult to 
assess symptoms such as establishing and maintaining 
effective work and social relationships.  It is pertinent to 
note that the veteran's personality disorder has been 
reported as significantly disabling, and this has not been 
linked to his PTSD.  

VA and private examinations showed: the veteran oriented to 
person, place, and time; recent and remote memory intact; 
articulate; no hallucinations; no delusions; thinking 
abstract; insight and judgment intact; no signs or symptoms 
of psychosis; affect restricted, but not blunted or 
flattened; spontaneous; depressed; some references to 
thoughts of suicide; nightmares; sleep disturbance; mood was 
anxious.

The Board notes the VA examinations have assessed GAF scores 
of 55.  GAF is a scale refecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV) adopted by the VA at 
38 C.F.R. §§ 4.125, 4.130.  A GAF of 51-60 indicates 
"moderate symptoms...OR moderate difficulty in social, 
occupational, or school functioning..."  Ibid.  While the 
veteran's GAF score indicates moderate social and industrial 
impairment, it is reflective of the veteran's total 
psychiatric disability picture.  The examiner opined in the 
December 1998 examination that there was no question that the 
veteran suffered from PTSD, but pointed out that his 
longstanding and deeply ingrained character disorder was 
already well entrenched prior to his introduction into 
Vietnam.  While the record in this case clearly confirms 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, it does not establish 
occupational and social impairment with reduced reliability 
and productivity to warrant a 50 percent evaluation.  
Therefore, the veteran's claim of entitlement to an 
evaluation higher than 30 percent for PTSD is denied.  As the 
medical evidence does not show that the veteran met the old 
or new criteria for a rating in excess of 30 percent since 
June 1990, a staged rating under Fenderson, supra, is not 
appropriate.

Other than the fact that the veteran is currently 
incarcerated, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has not 
shown that his PTSD has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for PTSD is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


